Citation Nr: 1131574	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired heart disease to include coronary artery disease (CAD).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to a heart disability.

3.  Entitlement to service connection for a neck disability to include a neck fusion, claimed as secondary to a heart disability.

4.  Entitlement to service connection for a back disability, claimed as secondary to a heart disability.

5.  Entitlement to service connection for an acquired psychiatric disorder to include depression, claimed as secondary to a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1961 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

In February 2007, the appellant testified during a hearing before a decision review officer (DRO) at the RO.  A transcript of that hearing is of record.  Also in March 2008, the appellant testified during a hearing before a DRO at the RO.  A transcript of that hearing is of record.

This case was remanded by the Board in November 2009 and October 2010 for further development.  In its 2010 decision, the Board denied entitlement to service connection for a congenital heart defect.  This matter is no longer on appeal, and thus not for consideration in the immediate decision.

The Board notes that the appellant has raised the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  See Appellant's statement received July 2007 and September 2007.  The RO began development of this claim in January 2008 and denied the claim in a March 2008 rating decision.  The Veteran has not appealed the March  2008 rating decision and therefore this issue is not currently before the Board.  

The Board observes that specific regulatory requirements must be met to establish service connection for PTSD.  38 C.F.R. § 3.304(f).  The appellant alleges exposure to traumatic events in service which serve as stressors to support a PTSD diagnosis.  The appellant also alleges that his currently diagnosed acquired psychiatric disorders either first manifested in service and/or are related to service.  On review of the record, the Board finds that these issues are not so inextricably intertwined to warrant any further delay in adjudicating the acquired psychiatric disorder claim on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).


FINDINGS OF FACT

1.  An acquired heart disorder, to include CAD, was not manifest in service or within one year of separation, and is unrelated to service.

2.  COPD was not manifest in service or within one year from service discharge, is unrelated to service, and is not proximately due to a service-connected disability.

3.  A neck disability was not manifest in service, and is not shown to be related to service and/or proximately due to a service-connected disability; arthritis was not manifest in the first postservice year.

4.  A back disability was not manifest in service, and is not shown to be related to service and/or proximately due to a service-connected disability; arthritis was not manifest in the first postservice year.

5.  A psychiatric disorder was not manifest in service, and is not shown to be related to service and/or proximately due to a service-connected disability; psychosis was not manifest in the first postservice year.


CONCLUSIONS OF LAW

1.  An acquired heart disorder, to include CAD, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2010).

2.  COPD was not incurred in or aggravated by service, and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  A neck disability was not incurred in or aggravated by service, may not be presumed to have been incurred during active service, and is not proximately due to or the result of a service-connected disease or injury .  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  A back disability was not incurred in or aggravated by service, may not be presumed to have been incurred during active service, and is not proximately due to or the result of a service-connected disease or injury .  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

5.  An acquired psychiatric disorder was not incurred in or aggravated by service, may not be presumed to have been incurred during active service, and is not proximately due to or the result of a service-connected disease or injury .  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the appellant in June 2005 and March 2006 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the appellant was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated with the issuance of a Supplemental Statement of the Case in March 2011.  Neither the appellant, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the appellant's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board notes that the appellant has requested a hearing before a Veterans Law Judge (VLJ), and was scheduled for a videoconference hearing to be conducted on March 2, 2009.  Prior to that date, the appellant requested, through his representative, that the hearing be rescheduled.  In March 2009, a VLJ granted the motion.  In November 2009, the appellant's representative requested that the case, which had been transferred to the Board, be remanded to the RO so that the appellant could be scheduled for another videoconference hearing.  In November 2009, the Board remanded this matter to the RO to schedule the appellant for a videoconference hearing.

The appellant was scheduled for a hearing to be conducted on March 24, 2010.  However, the appellant submitted correspondence prior to the hearing stating that he was unable to make it to the hearing because of pain, finances and traveling limitations.  In April 2010 correspondence, the appellant related that he had to cancel two videoconference hearings because of his medications.  He also related that he was not capable financially, mentally or physically to make the 200 mile trip to Phoenix from Tucson and that he was informed that under his circumstances, his appeal could be heard in Tucson.  The Board notes that it does not currently have the capability of conducting hearings in Tucson.  

The demonstrates that the appellant has missed two scheduled hearings purportedly due to his health, distance needed to travel and finances.  These general allegations are not deemed examples of good cause for failure to appear.  See generally Olson v. Principi, 3 Vet. App. 480, 482-83 (1992) (financial hardship associated with traveling to a VA examination site not considered good cause for failure to appear).  On this record, the Board finds that it would be futile to schedule him for another hearing on these claims as it does not appear that his situation has changed in such a way which would allow him to appear for another hearing.  The Board further notes that medical records have been associated with the claims file and that there is sufficient evidence to proceed with the claims.

Based on the foregoing, the Board finds that VA has satisfied its notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.

Next, VA has a duty to assist the appellant in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Service records have been obtained, as have records of private and VA treatment, as well as records from the Social Security Administration.  The Board is unaware of any additional VA clinical records necessary to decide these claims, and finds outstanding requests to obtain private medical records for which the appellant has both identified an authorized VA to obtain on his behalf.

Furthermore, the appellant was afforded a VA examination in March 2010 regarding his heart, during which the examiner was provided the appellant's claims file for review, took down the appellant's history, considered the medical and lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board must observe that the VA examiner provided an excellent and technically complex analysis in this case.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

Under the VCAA, VA must provide an examination when there is (A) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability and; (B) evidence that indicates that such disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) insufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

As discussed below, the service treatment records (STRs), including on discharge examination, are silent as to complaints or treatment relating to the neck, back, depression, and COPD.  As held below, the credible evidence does not demonstrate an inservice event or persistent or recurrent symptoms of disability since service.  Rather, as explained in greater detail below, the credible evidence demonstrates the onset of symptoms relating to the claimed disabilities many years after service discharge.  Consequently, VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's statements in support of the claim are also of record, including testimony provided at hearings before DROs in 2007 and 2008.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arteriosclerosis, cardiovascular-renal disease, arthritis and psychosis may be presumed if they became manifest to a degree of 10 percent disabling during the claimant's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the claimant's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claims to encompass all relevant diagnoses to the symptoms reported, pursuant to Clemons.

However, as reported in the Introduction, a claim of service connection for PTSD is being separately addressed in an RO adjudication.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen, supra.  

Thus, in this case, in order to warrant service connection for COPD, neck disability, back disability, or a psychiatric disability on a secondary basis, the evidence must show that such disability was caused or aggravated by a service-connected disease or injury.

The Board notes that effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which describes a requirement for VA to establish a baseline for a disability before adjudicating the question of unnatural progression of that disability due to a service-connected disease or injury.  Here, however, the claim on appeal was received by VA prior to October 10, 2006, and thus the revisions to 38 C.F.R. § 3.310 are not for application in the immediate case particularly since they appear more restrictive in application to the appellant's case.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, supra, the Court emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, supra, at 1377 (layperson is not competent to diagnose a form of cancer).  As reflected in the Federal Rules of Evidence (Fed.R.Evid.) at Rule 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid. 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training, or education.

Before discussion the facts of the matters before the Board, it is noted that the appellant has not alleged that the claimed disabilities were incurred in combat, and that the appellant did not have any war-time service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application.

Factual Background

In his May 2005 claim for service connection, the appellant indicated that he had been diagnosed with severe depression by "a government agency" in 1989.  He stated that heart problems began in January 1961, shortness of breath in 1983, and that neck and back disabilities as well as depression had begun in November 1989.

The appellant entered service in January 1961, and examination shows that he was normal with respect to his heart, lungs, chest, vascular system, spine and psychiatrically.  STRs reveal no complains referable to the claimed disorders, and on discharge examination in December 1961 he was again normal with respect to his lungs, chest, vascular system, spine and psychiatrically; however a grade I systolic basal functional murmur of the heart was noted.  On report of medical history, the appellant denied any history of painful joints, dizziness, fainting spells, shortness of breath, palpitation or pounding heart, arthritis, and depression or excessive worry.

Following separation for service, the appellant underwent private evaluation in November 1986 regarding a slip-and-fall accident which had occurred at work in May 1986.  According to the report, the appellant was at work when he slipped on concrete and landed on his left side, injuring his hip and shoulder.  He had pain in his neck head and low back, radiating into his left hip and down his left leg.  He was seen two days later and diagnosed by a chiropractor with acute and traumatically induced dysfunction in both the cervical and lumbar areas.  June 1986 radiographic films revealed the cervical spine to be normal, and computerized axial tomography (CAT) scans in August 1986 showed mild diffuse disc bulging at L4-5, L5, and S1.  There was also minimal bony encroachment on the neural foramen on the right at L5 and S1.  The November 1986 report indicated that the appellant endorsed low back problems and said he was depressed.  The evaluation concluded that the appellant had some overt hostility that may benefit from psychiatric evaluation and treatment.

An April 1987 report indicated that the appellant slipped on wet concrete at work in March 1986, and that since that time he had neck and mid to low back pain.  The appellant was reinjured in December 1986 when he was hit in the head with a pool cue.  Since that time he had been having headaches.  The appellant endorsed irritability at home, sleep disturbance, and depression.  His affect was blunt, and his mood appeared depressed.  The impression was that the appellant had significant depression which was related to the consequences of his injury - chronic pain and economic loss.  He also had chronic muscular skeletal pain, with intermittent radiculopathy.  It was additionally noted that the appellant drank three to four beers a night.

A post-fusion March 1990 assessment indicated a congenitally narrow lumbar spine with L5 nerve root having been amputated.  The cervical spine showed a solid fusion.  The assessment also mentioned that the appellant had been taking Prozac relating to his use of alcohol, but that the Prozac was affecting his stomach.

A June 1990 letter from a treating physician stated that the appellant had a permanent impairment as a result of his on-the-job neck and back injury.  He injured the nerves of his neck and low back, and also had a "fairly severe psychological problem," although it was not clear if this was meant to have been also attributed to his work injury.

A November 1990 office note indicated that the appellant was in pain and becoming very anxious.  He stated that he became angry easily and even innocent noises will set him off, followed by a pounding headache, which he had around twice a day.  The impression was of chronic pain syndrome, and it was noted that based on EMG and MRI studies, such pain was not surgical in nature.  It was also concluded that the appellant's depression was as a result of his pain.

A January 1991 report indicated that the appellant had a work-related injury in August 1989, but that subsequent treatment offered no relief.  Current complaints included constant low back pain of greater intensity than the pain in his neck.  The appellant reported that since his injury he had been unable to return to work, and that he had no prior back injuries.  A review of symptoms revealed difficulty keeping balance and frequent headaches.  Coughing and wheezing were present, as was frequent dyspepsia.  The appellant denied alcohol use, and endorsed having smoked one pack of cigarettes per day for the preceding thirty years.  Following a physical evaluation, the impression was of chronic low back and cervical spine pain following a work-related injury.

A neuropsychological examination in July 1991 the appellant complained of loss of muscle strength in the legs, poor concentration, forgetfulness, and frequent disorientation.  The appellant denied any history of major medical problems until he fell off a building in 1989 resulting in a back injury.  He endorsed feeling sad constantly, having poor sleep, frequent nightmares, chronic fatigue, and loss of appetite.  The appellant indicated that he had lost self-esteem following his back injury due to the fact that his wife had to begin working outside the home.  He stated that he had been a drinker all his life, and drank an average of one six-pack of beer each night, but denied having ever been intoxicated.

Mental status examination revealed psychological agitation, and an inability to interpret proverbs.  Speech was without signs of dysarthria, dysnomia, or dysphasia.  Clinical testing results suggested that the current level of intellectual functioning represented deterioration from a previously higher level of functioning.  The appellant also had a significant level of clinical depression, diagnosed as major depression.  The evaluator stated that the interaction of depression and chronic pain was unclear, but that the appellant was at risk for alcoholic dementia, which may have explained his cognitive deterioration.

In September 1996 the appellant reported fatigue, shortness of breath, and depression.  The appellant stated that he drank "9 gallons of vodka per month," and the relationship between use of alcohol and depression was discussed.

In March 2000, the appellant reported persistent intermittent pain in the back and neck at the location where he had undergone cervical fusion.  He reported that he drank alcohol in order to control the pain.  June 2000 treatment notes indicated shortness of breath.  The assessments included allergic rhinitis and COPD.

On a general medical evaluation in November 2001, the appellant denied chronic pain, shortness of breath, palpitations or dizziness.  He initially denied any cough, but on further questioning admitted to coughing and wheezing frequently.  Lungs were profuse, with coarse rhonchi bilaterally.  The cardiovascular system had regular rate and rhythm, and no murmurs.  Symptoms of depression were discussed, and the appellant was advised to stop smoking due to COPD.  

In April 2002 the appellant was seen with trouble breathing.  He had COPD, but was still smoking.  He also had a heavy cough and chronic neck and back pain secondary to his 1989 neck surgery.  Lungs were clear. 

In May 2003 the appellant went to a hospital, reporting chest pain at a level of five out or ten, for one week.  A subsequent June 2003 report indicated that he was given nitroglycerine, which resolved the pain.  An electrocardiogram (EKG) indicated normal sinus rhythm, access, and intervals, and chest imaging was unremarkable.  The diagnostic impression was of acute coronary syndrome.

A post-operative June 2003 report indicates that the appellant had an atrial septal defect and CAD.  He was hospitalized and underwent coronary artery bypass grafting.

In April 2005, a review of the appellant's symptoms was conducted and it was concluded that shortness of breath was likely related to obesity deconditioning, mild COPD, and tobacco use.  

In August 2005, the appellant reported shortness of breath and wheezing, but no coughing.  He reported degenerative joint disease, and a neck injury, with cervical fusion ten years prior.  

The appellant was seen regarding chest pain and a pre-syncopal episode in June 2006.  As a result of these symptoms he was referred for myocardial revascularization.  During his evaluation, he stated that his only surgery had been a cervical fusion and he denied any history involving the respiratory system.  The chest had clear breath sounds bilaterally, and the heart had first and second heart sounds, but no third heart sound (i.e. ventricular filling gallop).  The appellant underwent a closure of a septal defect in June 2006.  The post-operative diagnosis was of an atrial septal defect with CAD.

A September 2007 mental health note indicates that the appellant has been angry his entire life and has been a lifelong severe alcoholic.  It was noted that depression developed following a work accident and subsequent neck fusion in 1989.  The appellant reported that he quit drinking alcohol in May 2007, but that he had drank one half gallon of gin daily prior to quitting.  He continued to smoke tobacco, and had COPD.  The clinical impression was of a "[n]ewly sober chronically angry alcoholic - others might call this personality disorder."  There was also gross evidence of cognitive dysfunction.

On VA examination in October 2010, the appellant denied a history of hospitalization or surgery relating to the heart.  He also denied histories of valvular heart disease, congestive heart failure, other heart disease, dizziness, syncope, fatigue, non-productive cough, productive cough, and wheezing.  Cardiac examination revealed first and second heart sounds were present, and rhythm was regular.  Radiographic imaging showed the cardiomediastinal silhouette to be within normal limits, and sternotomy wires with surgical clips from a previous cardiac intervention.  Lungs were normally aerated, without evidence of pneumonia or pleural effusion and the impression was of a lack of active pulmonary disease.  After interviewing the appellant and reviewing the claims file, the examiner recognized that a grade 1 systolic murmur was noted on discharge examination, but that CAD is not a congenital disease.  For CAD to cause a murmur, the disorder must affect a papillary muscle via ischemia or frank necrosis with rupture.  Such a condition leads to acute mitral regurgitation, which he described as a dire emergency if it occurs in the mitral valve or to tricuspid regurgitation with resultant venous overload and systemic edema.  The appellant, the examiner noted, had neither of these disorders.  He also pointed out that if CAD had originated in 1961 and gone untreated, the appellant would not have survived until the mid-2000s when it was detected and subsequently corrected by a coronary artery bypass graft.  Given the above, it was concluded that the appellant's present CAD could not be attributed in any way to his military service.

In a July 2005 statement, the appellant indicated his belief that a heart disability led to fatigue, light headedness, difficulty breathing, and lack of balance; and that the combined effect of these symptoms led to the above-described work-place accidents which caused his neck and back problems.  At his February 2007 hearing before a decision review officer, the appellant and his wife expressed their belief that the appellant's inability to remain in service due to his congenital heart defect was one factor leading to his life-long depression.  During both his 2007 and 2008 hearings, the appellant indicated his belief that difficulty breath, which he attributed to his coronary disability, caused him to faint, which caused him to fall off a ladder and slip on a concrete slab - both of which led to his neck and back problems.


CAD

The above mentioned STRs show no complains referable to the heart or CAD during service until the appellant's discharge examination in December 1961, which indicated a grade I systolic basal functional murmur.  The issue of entitlement to service connection for grade I systolic basal functional murmur was previously denied by the Board in an October 2010 decision.  Accordingly, the Board finds that STRs show no lay or medical evidence of CAD symptoms.  

However, the lack of in-service onset does not in itself preclude a grant of service connection as service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, the post-service evidence leads to the conclusion that neither CAD nor any there heart disorder is related to service for the reasons discussed below. 

The record reflects that it was not until June 2003, 42 years after separation, that the appellant had chest pains and reported to the hospital with symptoms that were diagnosed as CAD.  The Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment is not consistent with a finding of inservice onset.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The appellant himself has argued the onset of CAD during service, possibly on the basis of the onset of symptoms such as fatigue, light headedness, difficulty breathing, shortness of breath, headaches and lack of balance during service.  The appellant has also referenced a newspaper article, entitled "Cardiologists debate sealing holes in heart," which reports that circumstantial evidence exists that a patent foramen ovale (PFO) may play a role in certain strokes and severe migraines.

To the extent that the appellant argues persistent or recurrent symptoms since service (for which he is clearly competent to describe), the Board finds that such evidence is not credible as it directly contradicts his statements upon separation from service, wherein he specifically denied symptoms such as dizziness, frequent or severe headaches, fainting spells, shortness of breath, and palpitation or pounding heart.

When comparing inconsistent testimony, the Board finds that the most credible lay history is that provided at the time of service discharge, as it was more contemporaneous in time to the events in question and made in the context of identifying all disorders on formal examination.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In any event, the Board notes that the appellant's attempt to distinguish symptoms from CAD to those related to his congenital heart disorder is a complex matter beyond the lay competence of the appellant and his spouse.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent their testimony holds probative value, it is greatly outweighed by the opinion of the VA examiner in October 2010 who clearly has greater training and expertise than the appellant and his spouse to speak to questions of medical diagnosis and etiology.

In this respect, the VA the examiner provided a highly complex analysis explaining why the appellant's CAD did not originate in service based upon examination of the claims folders.  This examiner acknowledged the presence of a grade 1 systolic murmur on the discharge examination, but found that CAD was not the cause as it did not affect a papillary muscle via ischemia or frank necrosis with rupture.  The examiner also pointed out that if CAD had originated in 1961 and gone untreated, the appellant would not have survived until the mid-2000s when it was detected and subsequently corrected by a coronary artery bypass graft.  Given the above, it was concluded that the appellant's present CAD could not be attributed in any way to his military service

In totality, the Board finds that the credible lay and medical evidence demonstrates the onset of CAD many years after service.  The most persuasive evidence of nature and etiology consists of the opinion from the VA examiner in October 2010, who concluded upon review of an accurate factual history and all relevant evidence, that the appellant's CAD did not manifest until many years after service.  The probative value of this opinion greatly outweighs the newspaper article on PFO's as the VA examiner's opinion is based upon the actual facts of this case rather than circumstantial findings in the general population.  In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

COPD, Neck and Back

The appellant has argued that COPD and neck and back disabilities are a result of CAD.  As noted above, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  In the present case, the appellant has no disabilities for which service connection has been established, and this his claim necessarily fails on a secondary basis.

Nonetheless, the Board has also considered whether service connection may be established on a direct basis but finds that it cannot.  Specifically, the appellant has not presented lay or medical evidence suggesting or establishing a connection between service and COPD, his neck or his back other than the claimed alleged cardio-respiratory impairment resulting in injuries that is not of service-connected origin.  The appellant does not contend that these disorders had their onset in service or, alternatively, are due to a specified event during service. 

Furthermore, on separation examination in 1961, the appellant's lungs, spine and neck were normal, and a review of the appellant's subsequent treatment records shows that none of these disorders existed until at least 1986, 25 years after separation.  This is also no consistent with a finding of in-service onset.  Finally, there is no evidence linking such disorders to service.

To the contrary, the record includes a medical examiner's assessment upon discharge that the Veteran's lungs, spine and neck were clinically normal.  To the extent the Veteran and his spouse argue the onset of these disorders during service, these opinions are greatly outweighed by that of the military examiner who has greater expertise and training to evaluate such disorders.

As the Board has not been presented with any credible evidence, lay or otherwise, to establish entitlement to service connection for COPD, or disorders of the neck or back on a direct basis, the appellant's claims fail and such entitlements are denied.  In total, the preponderance of the evidence is against the claims, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert, 1 Vet. App. 49, 54-56 (1990).

Acquired Psychiatric Disability

With regard to an acquired psychiatric disorder, the appellant has alleged entitlement to service connection on both direct and secondary bases.  To the extent that he alleges entitlement on a secondary basis, the Board notes that this claim must fail for the same reasons that his other claims on such a basis fail.  Namely, that the appellant has no disabilities for which service connection has been established.  38 C.F.R. § 3.310(a).

In considering entitlement on a direct basis, the Board notes that STRs show no complaints relating to any psychiatric disorder. On separation examination in 1961, the appellant was found to be psychiatrically normal, and he affirmatively denied a history of symptoms such as frequent trouble sleeping, nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

Post service, a review of the appellant's claims file reveals no complaints of any psychiatric symptomatology until 1986, following a work-place injury.  Subsequent records also indicate a history of alcohol use.  The Board notes that the first report and treatment for any psychiatric symptoms that occurs more than 15 years following service discharge is not consistent with a finding of inservice onset, particularly given the negative findings during service and on separation.  See generally Maxson, 230 F.3d 1330 (Fed. Cir. 2000).

Notably, the appellant's private medical records provide opinion attributing his psychiatric symptomatology to a nonservice-connected origin.  For example, in April 1987, a private doctor provided opinion that the appellant suffered from significant depression related to the consequences of his work-related injuries, namely chronic pain and economic loss.  This examination report reflected a history of the appellant being very active prior to his work-related injuries, and having a subsequent onset of symptoms such as irritability, sleep disturbance, depression and decreased sexual interest.  Another examiner provided a diagnosis of depressive disorder, not otherwise specified, which was attributed to his chronic pain and dissatisfaction with the worker compensation system.

In July 1991, a neuropsychological evaluation offered a diagnosis of non-psychotic, severe major depression.  At that time, the appellant denied any major medical problems until a work-related injury in 1989.  Following this injury, the appellant reported the onset of symptoms such as sleep disturbance, frequent nightmares, chronic fatigue, loss of appetite, apathy, anhedonia, absence of libido and intense sadness.  It was further recorded that "[the appellant] denies history of any prior psychiatric disturbance, claims that premordidly he was a happy person, a hard worker, and that he got along well with people.  He reports that, since his injury, he has suffered a tremendous loss of self-esteem, as a result of the fact that his wife had to go to work, as a maid, and never before has had to work outside the home."

The Board acknowledges the opinions of both the appellant and his spouse which link his current psychiatric disorders to service.  The appellant and his spouse have opined that the his inability to remain in service is related to his negligence in diagnosing his congenital heart defect, which has lead to his current depressive disorder.  He concedes that there is no documentary evidence of depression in service, but alleges that he was not properly evaluated for depression.  See generally Appellant's statement received March 2006.  He has argued that he began drinking during service to mask his psychiatric symptoms.  He has further alluded to exposure to rabid reptiles and coyotes while stationed in Arizona, and feeling terror during the Cuban missile crisis.

The allegations from the appellant and his spouse alleging the onset of psychiatric symptoms during service contradicts the appellant's own statements upon separation from service as well as his report of history made to private examiners between 1987 to 1991.  

When comparing this contradictory testimony, the Board again finds that the most credible lay history is that provided at the time of service discharge and to private examiners prior to filing the VA compensation claim on appeal, as these statements more contemporaneous in time to the events in question and made in the context of seeking appropriate medical treatment. 

On the other hand, the contradictory statements by these lay witnesses have been made in the context of seeking VA compensation benefits, and appear to have been influenced by either the vagaries of memory due to passage of time or the pecuniary interest in obtaining VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest may affect the credibility of testimony).

Overall, the more probative, credible and competent evidence includes medical opinion at the time of separation from service wherein the Veteran's psychiatric status was deemed clinically normal, and the private examiners from 1987 to 1991 which attributed to the Veteran's postservice onset of psychiatric symptoms to workplace injuries in 1986 and 1989.  These opinions regarding the nature and etiology of the Veteran's currently diagnosed psychiatric disorders greatly outweigh the opinions of the Veteran and his spouse, as these examiners have greater expertise and training to speak to issues of psychiatric diagnosis and etiology.

In total, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert, 1 Vet. App. 49, 54-56 (1990).



ORDER


Service connection for an acquired heart disease to include coronary artery disease, is denied.

Service connection for COPD is denied.

Service connection for a neck disability, to include a neck fusion, is denied.

Service connection for a back disability is denied.

Service connection for an acquired psychiatric disability is denied.





____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


